

116 HR 2506 IH: Travel Advisor Retail Fairness Act
U.S. House of Representatives
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2506IN THE HOUSE OF REPRESENTATIVESMay 2, 2019Mr. Rooney of Florida (for himself, Ms. Titus, and Mr. Biggs) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Labor to remove travel agencies from the partial list of establishments
			 having no retail concept for the purposes of certain exemptions under the
			 Fair Labor Standards Act of 1938.
	
 1.Short titleThis Act may be cited as the Travel Advisor Retail Fairness Act. 2.Removal of travel agencies (a)Change of regulationsNot later than 90 days after the date of enactment of this Act, the Secretary of Labor shall revise the regulations set forth in section 779.317 of title 29, Code of Federal Regulations, to remove travel agencies from the partial list of establishments having no retail concept.
 (b)Interim effectUntil the Secretary completes the revisions required by subsection (a) and notwithstanding section 779 of title 29, Code of Federal Regulations, a travel agency shall not be considered an establishment having no retail concept for the purposes of certain exemptions under the Fair Labor Standards Act of 1938.
			